Citation Nr: 0615439	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-22 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether forfeiture of the veteran's benefits in March 1976 
was proper, for the purpose of establishing the appellant's 
eligibility for Dependency and Indemnity Compensation (DIC).


ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran had service with the Philippine Commonwealth Army 
from December 1941 to January 1943, and service with the 
Regular Philippine Army from January 1945 to March 1946.  The 
veteran died in July 1993 and the appellant is the veteran's 
surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The RO determined 
that the appellant was not eligible for DIC benefits based on 
an unappealed March 1976 forfeiture decision which became 
final during the veteran's lifetime.

In her June 2004 VA Form 9, substantive appeal, the appellant 
requested a BVA hearing in Washington, DC.  The hearing was 
scheduled for August 2004, but the appellant failed to report 
for the hearing.


FINDING OF FACT

A March 1976 Compensation and Pension Service Forfeiture 
Decision properly declared that the veteran had forfeited his 
right to VA benefits by rendering aid and assistance to an 
enemy of the United States during World War II.


CONCLUSION OF LAW

The appellant has no legal entitlement to dependency and 
indemnity compensation, death pension and/or accrued 
benefits.  38 U.S.C.A. § 6104 (West 2002); 38 C.F.R. §§ 3.13, 
3.902, 3.904 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims that she is entitled to dependency and 
indemnity compensation and/or death and accrued benefits 
based on her status as a spouse of a deceased veteran.  She 
acknowledges that, in March 1976, the Compensation and 
Pension Service held that the veteran had forfeited his right 
to VA benefits by rendering aid and assistance to the enemy 
of the United States.  More specifically, the appellant is 
aware that the Forfeiture Decision of March 1976 found that 
that the veteran was a member of the Japanese sponsored and 
controlled Bureau of Constabulary (BC) from January 1943 to 
September 1944.  Nevertheless, the appellant maintains that 
the veteran was forced to join the BC, and thus argues that 
the forfeiture should be revoked and she, as the veteran's 
widow, should be entitled to VA benefits based on the 
veteran's forced disloyalty to the United States Government.  

Because the law and not the evidence is dispositive in the 
instant case, additional factual development would have no 
bearing on the ultimate outcome.  The Court has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of the claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (2001).  Accordingly, the Veterans 
Claims Assistance Act of 2000 (VCAA) can have no effect on 
this appeal.  See Dela Cruz, supra; see also Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable 
"because the law as mandated by statute and not the evidence 
is dispositive of the claim"].

The evidence of record confirms that, in March 1976, the 
Compensation and Pension Service (C&P) declared that the 
veteran had forfeited his right to VA benefits by rendering 
aid and assistance to an enemy of the United States.  C&P 
based this declaration on evidence of record showing that the 
veteran was an active member of the Bureau of Constabulary 
(BC) from January 1943 to September 1944, at a time during 
which such bureau was controlled by the Imperial Japanese 
Government, then an enemy of the United States.  C&P found 
that the records established, beyond a reasonable doubt, that 
the veteran's sustained membership and service of 1 and 2/3 
years in the BC during the enemy occupation of the 
Philippines was of assistance to the Imperial Japanese 
Government in violation of the provisions of Section 3504(a) 
of Title 38, United States Code (now at 38 U.S.C.A. § 6104 
(West 2002)).

More specifically, the March 1976 Forfeiture Decision 
explained that the veteran's assertion that he was "forced" 
to join the BC was not supported by the evidence of record.  
The Forfeiture Decision explained that the Japanese did not 
force participation in the BC, but rather, carefully screened 
its prospective members which were selected from voluntary 
applications.  Furthermore, it was recognized that the BC or 
any of its components, as comprised during the Japanese 
occupation of the Philippines, were tantamount to Armed 
Forces of the Imperial Japanese Government.  Such 
organizations were created primarily to assist the Japanese 
in, and were used for, apprehending guerrillas and guerrilla 
suspects and in suppressing the underground resistance 
movement in furtherance of the Japanese war effort against 
the United States and its allies.  Thus, the Forfeiture 
Decision explained that the veteran, as a member of the BC, 
was admittedly involved in the overall efforts of the 
Japanese Military to defeat the United States and its allies; 
and membership in the BC had been held to constitute prima 
facie evidence of rendering assistance to an enemy of the 
United States and its allies, and it was understood that all 
members of the BC who underwent academy training, as the 
veteran did, were required to take an oath of allegiance to 
the Imperial Japanese Government. 

The veteran did not appeal that decision.  

According to the death certificate in the claims file, the 
veteran died in July 1993.  Thereafter, in January 2003, the 
RO received from the appellant a VA Form 21-534 (Application 
for Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child).  The 
appellant asserts that the March 1976 Forfeiture Decision 
should be revoked.  The appellant also submitted proof of her 
marriage to the veteran in June 1953, although in 
correspondence to the RO, the appellant asserted that she was 
married to the veteran during his World War II service.  

The law provides that any person shown by evidence 
satisfactory to the Secretary to be guilty of, in part, a 
treasonable act shall forfeit all accrued or future 
gratuitous benefits under laws administered by the Secretary.  
38 U.S.C.A. § 6104(a) (West 2002); 38 C.F.R. § 3.902(b) 
(2005).  A treasonable act is defined as an act of mutiny, 
treason, sabotage or rendering assistance to an enemy of the 
United States or of its allies.  38 C.F.R. § 3.902(a) (2005).  

In a case in which forfeiture is declared prior to September 
2, 1959, based on a treasonable act, the Secretary may pay 
any part of benefits so forfeited to the dependents of the 
person provided the decision to apportion was authorized 
prior to September 2, 1959, and the amount apportioned does 
not exceed the amount to which the dependent would be 
entitled as a death benefit.  38 C.F.R. § 3.902(c) (2005).  
Death benefits may too be paid under the same circumstances.  
38 C.F.R. § 3.904(b) (2005).  In a case such as this, in 
which forfeiture is declared after September 2, 1959, there 
is no authority to apportion or award to any person 
gratuitous benefits based on any period of military, naval, 
or air service commencing before the date of commission of 
the offense that resulted in the forfeiture.  38 U.S.C.A. § 
6104(c) (West 2002); 38 C.F.R. § 3.904(b) (2005).

In determining whether an individual is entitled to benefits 
based on a period of service commencing after the date of 
commission of the offense that resulted in the forfeiture, 
regulations provide that, with regard to such service, 
conditional discharges (e.g., those undertaken for purposes 
of reenlistment) do not divide an otherwise consecutive 
period of service into two or more separate service periods.  
38 C.F.R. § 3.13(a), (c) (2005).

In this case, forfeiture was declared against the veteran 
after September 2, 1959.  The appellant is thus not entitled 
to the benefits being sought on appeal under 38 C.F.R. § 
3.904(b) (2005).  

She is also not entitled to the benefits being sought on 
appeal under 38 C.F.R. § 3.904(b), based on her argument that 
the veteran was forced to join the BC and had no other 
choice.  As noted in the March 1976 decision, the appellant's 
argument is not supported by the various documents from the 
veteran's service department, showing that the veteran 
willingly joined the BC against the United States Government 
and its allies.  The appellant has not provided any 
persuasive evidence to the contrary, and in fact, neither she 
nor her daughter have been shown to be credible in their own 
regard.  As noted previously, the appellant stated that she 
was married to the veteran during the time he was held as a 
Prisoner of War and "forced" to the join the BC; however, 
certified documents indicate that the veteran and the 
appellant were not married until 1953, long after his World 
War II service.  Additionally, a March 2004 Report of Contact 
notes the appellant's daughter attempted to bribe a VA 
employee by offering a portion of the benefits that her 
mother (the appellant) would get if the employee would help 
them revoke the forfeiture.  

Thus, in sum, the evidence in this case shows that, beyond a 
reasonable doubt, the March 1976 forfeiture of the veteran's 
benefits was proper and the appellant has not provided any 
persuasive evidence to support her assertion that the 
forfeiture was improper because the veteran was "forced" to 
join the BC against his will.  

Based on the aforementioned findings, the Board concludes 
that the appellant has no legal entitlement to dependency and 
indemnity compensation and death and accrued benefits.  Her 
claim must therefore be denied based on a lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995) 
(holding that, when the law, not the facts, in a case is 
dispositive, the claim must be denied based on a lack of 
entitlement under the law).


ORDER

Entitlement to dependency and indemnity compensation and 
death and accrued benefits is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


